Case 2:20-cv-02291-DOC-KES Document 72-1 Filed 04/17/20 Page 1 of 2 Page ID #:919




                                                                 April 15, 2020

  BY CERTIFIED MAIL


  Bell Gardens Hospitality, LLC
  Attn: Chandu Patel
  7330 Eastern Ave.
  Bell Gardens, California 90201


              ** NOTICE OF BREACH AND DEMAND FOR IMMEDIATE CURE **

  Re:     Unauthorized Operation of a Medical Shelter at Bell Gardens Quality Inn Location

  Dear Mr. Patel:

          This office represents the City of Bell Gardens (the “City”). We are contacting you in
  connection with your unauthorized decision to sublease the hotel located at 7330 Eastern Avenue
  in Bell Gardens to be utilized as a medical shelter and quarantine housing for contagious and
  high-risk patients potentially infected with COVID-19.

          This maintenance of a medical quarantine site on property, reserved solely for the
  operation of a hotel and restaurant, constitutes a breach of the ground lease entered into with the
  City. The City demands that the hotel immediately cease intake operations and cure the default
  by transferring tenants as soon as possible.

          As you know, the Hotel Site Ground Lease entered in 1988 (the “Lease”) provides that
  the Tenant and its successors may use this location “solely” for the operation of a “hotel and
  associated improvements and a restaurant and associated improvements (Lease, ¶ 4.1).” The
  unauthorized operation of a medical facility constitutes a breach of the Lease with the City (id.,
  ¶ 13.1(c)). Therefore, the City demands that you “promptly and diligently” cure this default by
  ceasing intake and acceptance of new patients immediately and by arranging to transfer existing
  patients to other available facilities as soon as possible (id., ¶ 13.2). If you do not take immediate
  steps to cure this default, the City will be forced to seek remedies permitted by the Lease –
  including, but not limited to, “the immediate option to terminate this Lease and all rights of
  Tenant hereunder (id., ¶ 13.5.1).”

         To further protect its residents, the City has also prepared a declaratory relief action
  seeking an adjudication that your use breaches the Lease. We intend to file this action in the
  Superior Court of Los Angeles County by Tuesday, April 21, 2020, unless some agreement can
  be reached. Concurrently, we will be submitting an emergency ex parte application for a
  temporary restraining order and preliminary injunctive relief compelling you to cease the
  acceptance of new infected patients on your premises. The City further intends to amend this




                                         EXHIBIT A, Page 5
Case 2:20-cv-02291-DOC-KES Document 72-1 Filed 04/17/20 Page 2 of 2 Page ID #:920
  Bell Gardens Hospitality, LLC
  April 15, 2020
  Page 2


  complaint to include claims for damages against you should the facts and circumstances merit.

           Please contact me or the City Manager, Michael B. O’Kelly immediately to determine if
  this situation can be rectified without wasteful and time-consuming litigation. Michael B.
  O’Kelly can be reached at 562-806-7702 or mokelly@bellgardens.org.

  Very truly yours,



  Rick R. Olivarez
  City Attorney


  cc:    Alejandra Cortez, Mayor of the City of Bell Gardens




                                       EXHIBIT A, Page 6
